DETAILED ACTION
Applicants’ request for continued examination of August 4, 2022 and filings of July 21 and 26, 2022, in response to the final office action mailed April 4, 2022 and the advisory action mailed July 21, 2022, are acknowledged.  The pending claim set was filed July 5, 2022, as an after final.  Claim 11 is pending.  
The elected invention is directed to a method of formulating a liquid washing or cleaning agent for storage stability of lipolytic activity, the method comprising: 
(1) mixing, to formulate the liquid washing or cleaning agent:
(a) the protease of SEQ ID NO:  2; and
(b) a lipase; 
and
(2) storing the washing or cleaning agent;
wherein the washing or cleaning agent exhibits increased storage stability of lipolytic
activity after storage for 4 weeks at 30°C as compared to a control washing or cleaning
agent that differs from the washing or cleaning agent solely by having a protease comprising the amino acid arginine (R) at location 99 in the count according to SEQ ID NO: 1.

Claim 11 is herein considered.   	
	Effective Filing Date
The effective filing date for the instant claim is November 12, 2012, the filing date of 13/674,170.  
AIA -First Inventor to File Status
Based on the effective filing date of November 12, 2012, the instant claim is examined under pre-AIA , first to invent practice.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Rejection of claim 11 under 35 U.S.C. 102(b) as being anticipated by Christianson et al, 1995 (WO1995023221; IDS), as explained in the prior actions, is maintained.  Said rejection is reiterated herein.
Claim 11 is rejected as being anticipated by Christianson et al, 1995 (WO1995023221; IDS).  Christianson et al teaches (claim 6) the protease of SEQ ID NO:  2 herein, which is the variant of SEQ ID NO: 1 herein (B. lentus DSM 5483) consisting of the single Arg99Glu substitution.  Christianson further teaches formulating said protease in liquid cleaning compositions (e.g., example p35-37; batch 1) said compositions comprising a lipase (p23 ¶2). The public would understand that commercial availability and use in the home of cleaning compositions would include storage for at least 4 weeks. The functional properties of the products produced by the recited methods (enhanced storage stability of lipolytic activity) of Christianson are inherent to said products and methods.
In support of their request that said rejection be withdrawn, applicants provide the following arguments in their filing of July 21, 2022 (p4-5).  These arguments are not found to be persuasive for the reasons following each argument.  
(A) Applicants review the rejection.
(A) Reply:	Said review is acknowledged.
(B) Applicant asserts that Christianson et al. does not teach the specific combination recited in claim 11 of (1) mixing (a) a protease comprising an amino acid sequence of SEQ ID NO: 2 and (b) a lipase and then (2) storing the liquid washing or cleaning agent for at least 4 weeks, wherein the protease and the lipase are in solution in the liquid washing or cleaning agent.
(B) Reply:	Applicants’ assertion is acknowledged.
As explained above and in the prior actions, Christianson et al teaches (claim 6) the protease of SEQ ID NO:  2 herein, which is the variant of SEQ ID NO: 1 herein (B. lentus DSM 5483) consisting of the single Arg99Glu substitution.
Christianson teaches mixing in a liquid composition: 
said protease (e.g., example p35-37; batch 1) 
and
a lipase (p23 ¶2).

In this regard, it is noted that Christianson states:
[0089] Liquid … agents according to the invention in the form of solutions containing conventional solvents are generally produced by simply mixing the ingredients, which can be introduced into an automatic mixer in bulk or as a solution. Washing or cleaning agents according to the invention can exclusively contain a protease and a lipase as described.

Also, see Reply (D) below.
As explained in the prior action, the public would understand that commercial availability, including initial manufacture and storage, shipping, and storage in stores as well as storage and use in the home of cleaning compositions would include storage for at least 4 weeks.
(C) With respect to the Declaration of Stefan Jenewein Under 37 C.F.R. 1.132 filed on November 5, 2021 with Applicant's response, the Office Action indicates the following:
... the instant rejection is under 35 USC 102, not 1 03. Thus, there is no need for the art to provide motivation to combine the protease of Christianson with a lipase in a liquid cleaning composition. Christianson teaches said combination in a cleaning composition and, thereby, anticipates the instant claims. Any functional properties are inherent to said combination in a detergent composition.   Office Action at p. 8.

Applicant respectfully clarifies that Applicant's previous arguments were not directed to obviousness, but were rather directed to how a person of ordinary skill in the art would have interpreted and understood Christianson.
(C) Reply:	Applicant’ clarification is acknowledged.
(D) A person of ordinary skill in the art would understand that Christianson only teaches proteases in combination with other enzymes (such as a lipase) in solid, particulate form. This is because a person of ordinary skill in the art would recognize the known problem that if a liquid detergent contained protease and another enzyme (such as a lipase) in solution, the protease would degrade both itself and the lipase.
(D) Reply:	See reply (B) above.
The following is further noted. Christianson states the following. 

‘[0006] The object of the present invention is to overcome the cited disadvantage and to provide liquid washing or cleaning agents containing protease and lipase that have an adequate or improved storage stability, in particular with regard to their lipolytic activity. 
[0007] The invention therefore provides a liquid washing or cleaning agent comprising (a1) a protease comprising an amino acid sequence that is at least 80% identical to the amino acid sequence set out in SEQ ID NO. 1 and that has the amino acid glutamic acid (E) or aspartic acid (D) at position 99 in the sequence corresponding to SEQ ID NO. 1’

	Thus, Christianson clearly states that their variant of SEQ ID NO:  1 therein, having a 99E or 99D substitution (99E is the protein of SEQ ID NO:  2 herein) provides enhanced lipase stability in cleaning compositions.	
(E) As stated in paragraph 9 of the Declaration, Dr. Jenewein states that "[i]t is my opinion that Christianson et al. does not teach the combination of protease and lipase in solution as recited in the pending claims." Dr. Jenewein explains that "a person of ordinary skill in the art at the time the grandparent application (PCT/EP11 /057261) was filed (December 13, 2011) would recognize a known problem in the field of enzymes and detergents that that if a liquid detergent contained protease and another enzyme (such as a lipase) in solution, the protease would degrade both itself and the lipase" and that "based on this known problem of protease degradation in solution, a person of ordinary skill in the art reading Christianson et al. would not have combined a protease and another enzyme such as a lipase in solution in a liquid dishwashing detergent and then stored the solution for at least 4 weeks (and would not have understood Christianson et al. as teaching to do so), as the protease would be expected to degrade both itself and the lipase under aqueous conditions." Declaration of Stefan Jenewein, paragraphs 5 and 10. That is, a person of ordinary skill in the art would understand that Christianson does not teach the combination of protease and lipase in solution as recited in the pending claims.
(E) Reply:	See reply (B)&(D) above.
Allowable Subject Matter
No claims are allowable.
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114.  Any new references were cited solely to support rejection(s) based on amendment or rebut Applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.  If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To ensure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 11am-7pm EST.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652